DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 17-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoma et al. (hereinafter Toyoma, US. 2005/0128553 A1) in view of Miklosovic et al. (hereinafter Miklosovic, US 2018/0262144 A1), further in view of Ko R C et al. (hereinafter Ko R C, “reducing resonances in profiling machine tools by generating smooth commands”), (This reference is cited by Applicant).
For claim 21, Toyama discloses a non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor (Toyoma does not disclose a specific non-transitory, tangible, computer readable medium. However, Fig. 1 of Toyama discloses a servo control unit 2, an upper control unit 4, a control unit 5, a laser oscillator 6 which altogether constitute a servo control system including a microprocessor and a program of a microprocessor/processor (see Toyama, Fig. 1, paragraphs [0005], last six lines, and [0023]). Further, Toyama discloses not-shown storage unit (see Toyama, paragraph [0053], line 6) which can be a memory. It is well-known in art that instruction of machining program usually is copied from the storage unit/memory into a microprocessor. Furthermore, Miklosovic discloses a memory 45 accessible by the processor 50 (see Miklosovic, Fig. 1, paragraph [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a non-transitory, tangible, computer readable medium into Toyama’s system as teaching of Miklosovic for purpose of controlling motor control system accurately). Toyama in view of Miklosovic discloses the non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor – see Toyama, Fig. 1, paragraphs [0005], last six lines; [0008] and [0023]; and see Miklosovic, Fig. 1, paragraph [0031]), causes the processor to: 
receive inputs specifying a desired operation of a motor (Fig. 1 of Toyama discloses the processor included in the servo control system (2 and 4-6) to receive inputs specifying a desired operation of a motor 11 – see Toyama, Fig. 1, paragraphs [0023]-[0026]), wherein the motor is communicatively coupled to a drive system and configured to be coupled to a non-rigid load, wherein the non-rigid load (Fig.1 of Toyama discloses the motor 11 which is communicatively coupled to a drive system S  and configured to be coupled to a non-rigid load constituted by rotating shaft 13 and mirror 12 – see Toyama, Fig. 1, paragraphs [0002], [0024]-[0026]) comprises an end effector of a robot (this claimed limitation “an end effector of a robot” is rendered obvious by the prior art. Given that the reference shows the precise structure claimed by the present invention and the above recited term adds nothing to the claimed structure of the circuit, the phenomena, whether it is used in an end effector of a robot, is an intended use of the circuit and that does not carry patentable weight. Since the end effector of a robot can be used within those selected use as well. Therefore, the claim is rendered obvious by the prior art for purpose of providing a servo motor control system suitable for robot applications); 
generate a smooth move input profile to control the operation of the motor based on the inputs specifying the desired operation of the motor (see Toyama, Fig. 1, paragraphs [0023]-[0033]); 
apply a notch filter (Fig. 1 of Toyama discloses compensator 31 which includes a notch filter – see Toyama, Fig. 1, paragraph [0037]) to the smooth move input profile to produce a filtered smooth move input profile (see Toyama, Figs. 1 and 2B, paragraphs [0025], [0033], [0037]-[0043]), wherein the notch filter has a notch filter frequency that is determined based on a resonant frequency of the non-rigid load (see Toyama, Fig. 1, paragraphs [0037]-[0038]); and 
send a command to the drive system based on the filtered smooth move input profile, wherein the command is configured to adjust the operation of the motor (see Toyama, Figs. 1, 3B and 4B, paragraphs [0044]-[0050].
Toyama and Miklosovic do not disclose a second derivative of the smooth move input profile which is piece-wise continuous.
However, Ko R C discloses a second derivative of the smooth move input profile which is piece-wise continuous (see Ko R C, Fig. 3, lower graph; section II “Interpolation Algorithm” and III “Cancelling the Resonance Mode”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Toyama in view of Miklosovic to incorporate teaching of Ko R C for purpose of obtaining a desired performance.
For claims 22 and 30, Toyama and Miklosovic, further in view of Ko R C disclose the computer readable medium of claim 21 or claim 29, wherein the processor is configured to be communicatively coupled to a sensor configured to collect data corresponding to the non-rigid load/robot end effector during actuation of the motor (Fig. 1 of Toyama discloses the processor included in servo control system (2, 4-6) and configured to be communicatively coupled to a sensor 13 configured to collect data corresponding to the non-rigid load 12, 13 during actuation of the motor 11 – see Toyama. Figs. 1 and 3A, paragraphs [0026] and [0045], lines 1-5), wherein the processor/control system is configured to generate a supplemental input signal to adjust the operation of the motor based on the collected data (see Toyama, Fig. 1, paragraphs [0026]-[0029]).
For claims 23 and 31, Toyama and Miklosovic, further in view of Ko R C disclose the computer readable medium of claim 21 or claim 29, wherein supplemental input signal is conditioned by a proportional integral process block (see Toyama, Fig. 1, paragraphs [0028]-[0030], [0032], [0035]-[0036] and [0053]).
For claim 24, Toyama and Miklosovic, further in view of Ko R C disclose the computer readable medium of claim 21, wherein the motor comprises a robot actuator (as explanation in claim 21 above, the motor comprises a robot actuator which is intended use in Toyama’s servo control system).
For claims 25 and 33, Toyama and Miklosovic, further in view of Ko R C disclose the computer readable medium of claim 21 or claim 29, wherein the smooth move input profile comprises a cubic function, a 5th order polynomial function, a 7th order polynomial function, a sinusoidal function, a modified sine function, a sine squared function, or a combination thereof (see Ko R C, Figs. 4 and 6, page 1488, second column, last paragraph and page 1490, first column, second paragraph “As a comparison…”).
For claims 27 and 36, Toyama and Miklosovic, further in view of Ko R C disclose the computer readable medium of claim 21 or claim 29, wherein the motor comprises a servo (Fig. 1 of Toyama discloses the motor 11/1 which comprises a servo 12, 13 – see Toyama, Fig. 1, paragraph [0026]).
For claims 28 and 37, Toyama and Miklosovic, further in view of Ko R C disclose the computer readable medium of claim 21 or claim 29, wherein the motor comprises a rotational electric motor (Fig. 1 of Toyama discloses the motor 11/1 which comprises a rotational electric motor 11 – see Toyama, Fig. 1, paragraph [0026]).
Claim 29 is “a system” which is either same or similar to that of the “a non-transitory, tangible, computer readable medium” claim 21. The explanation is omitted.
For claim 32, Toyama and Miklosovic, further in view of Ko R C disclose all limitations as applied to claim 31 above. Toyama discloses the control system which is silent for comprising a user interface element configured to control an adjustable integral gain of the supplemental input signal. However, miklosovic discloses the control system which comprises user interface element configured to control an adjustable integral gain of the supplemental input signal (see Miklosovic, paragraphs [0013] and [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a memory accessible by the processor into Toyama’s system as teaching of Miklosovic for purpose of obtaining desired performance.
For claim 35, the system of claim 29, wherein the desired operation of the rotational motor comprises a desired location of the robot end effector (as explanation in claim 21 or 29 above, the rotational motor comprises a desired location of the robot end effector which is intended use in Toyama’s servo control system).
Claims 38-39 and 40 are “a method” which is either same or similar to that of the “a non-transitory, tangible, computer readable medium” claims 21-22 and 26, respectively. The explanation is omitted.
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoma et al. (hereinafter Toyoma, US. 2005/0128553 A1) in view of Miklosovic et al. (hereinafter Miklosovic, US 2018/0262144 A1), and Ko R C et al. (hereinafter Ko R C, “reducing resonances in profiling machine tools by generating smooth commands”), further in view of Goto Tomokazu et al. (hereinafter Goto Tomokazu, WO 2018/230601 A1).
For claims 26 and 34, Toyama and Miklosovic, further in view of Ko R C disclose all limitations as applied to claim 21 and/or claim 29 above. Toyama and Miklosovic, further in view of Ko R C disclose the notch filter which is silent for being defined by an adjustable notch width/notch width, an adjustable notch depth/notch depth, and an adjustable gain/gain. However, Goto Tomokazu discloses a notch filter, wherein the notch filter is defined by an adjustable notch width, an adjustable notch depth, and an adjustable gain (see Goto Tomokazu, Figs. 2-5, paragraphs [0047]-[0051] and [0057]-[0062]. It is noted that adjustable notch width, an adjustable notch depth, and an adjustable gain are performed by changing coefficient – see Goto Tomokazu, paragraphs [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Toyama in view of Miklosovic and Ko R C to incorporate teaching of Goto Tomokazu for purpose of controlling motor control system accurately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846